Citation Nr: 0522722	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-35 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran's active military service extended from June 1944 
to June 1947, from September 1950 to October 1951, and to 
include more than two years of additional active service.  
The appellant is the veteran's widow.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran died in October 2002, at the age of 77; the 
immediate cause of death was "non-small cell carcinoma of 
lung."  There were no listed significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral cold injury residuals of the 
feet, and residuals of bilateral trench foot.

3.  Non-small cell carcinoma of the lung was not shown in 
service or within one year subsequent thereto, and is not 
shown to be related to the veteran's military service.

4.  There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.



CONCLUSIONS OF LAW

1.  Non-small cell carcinoma of the lung was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by active service 
neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
letters dated in December 2002 and May 2005 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  She was advised that VA would make reasonable 
efforts to assist her in obtaining medical records not held 
by the Federal government.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records are on file, as are his VA treatment 
records.  The veteran's death certificate has been associated 
with the claims file.  The appellant was asked to advise VA 
if there was any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  She was also advised what evidence VA had 
requested, and notified in a statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
In order to establish whether a service-connected disorder 
contributed to death, there must be evidence of death; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  In this case, the death certificate shows that the 
veteran died in October 2002, at the age of 77; the immediate 
cause of death was "non-small cell carcinoma of lung."  
There were no listed significant conditions contributing to 
death but not resulting in the underlying cause of death.  An 
autopsy was not performed.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For certain 
chronic disorders, including carcinoma, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Moreover, service connection 
may also be granted for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that the fatal 
disease was incurred in or aggravated by service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In the absence of such 
evidence, the law and regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  VA regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

In this case, there is no evidence in the service medical 
records of the veteran's fatal disease, non-small cell 
carcinoma of the lung, nor is there any evidence of this 
disease within the one year subsequent to his service 
discharge.  Additionally, there is no medical evidence that 
this fatal disease was in anyway related to the veteran's 
military service.  Although the appellant contends that this 
disease is related to the veteran's military service, her 
statements are not competent evidence to establish the 
etiology of this fatal disease process.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because she is not a physician, the appellant is not 
competent to make a determination that the veteran's fatal 
disease process is related to the veteran's military service 
more than fifty years prior to his death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the veteran's lung 
cancer was not shown in service, was initially shown more 
than one year after final service discharge, and there is no 
evidence that establishes a direct nexus between the 
veteran's fatal lung cancer and his military service.

During the veteran's lifetime, service connection was in 
effect for bilateral cold injury residuals of the feet, and 
residuals of bilateral trench foot.  A review of the record 
fails to disclose any medical evidence that specifically 
demonstrates a relationship between the veteran's service-
connected feet disorders and his death from lung cancer, to 
include that it caused or contributed substantially or 
materially to cause the veteran's death.  Accordingly, 
service connection for the cause of the veteran's death is 
not warranted.

In reaching this decision the doctrine of reasonable doubt 
has been considered; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


